DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.
Claim 9 recites a contingent limitation that includes steps that are not required to be performed because the condition(s) precedent are not met and therefore the broadest reasonable interpretation (BRI) of claim 9 does not include the contingent limitation. Claim 9 recites “responsive to the plurality of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot of the plurality of snapshots from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot”. As the plurality of snapshots may not exceed a predetermined threshold, then the ‘removing’ step is not required. In order to avoid an overly broad interpretation of the claim, the examiner suggests amending the contingent limitation to be required. For example, reciting, (if properly supported), “determining that the plurality of snapshots presented in the snapshot window exceeds a predetermined threshold; and in response to determining that the plurality of snapshots presented in the snapshot window exceeds the predetermined threshold, removing…”.
Claim 14 recites a contingent limitation that includes steps that are not required to be performed because the condition(s) precedent are not met and therefore the BRI of claim 14 does not include the contingent limitation. Claim 14 recites “in response to a user selection of a first snapshot of the plurality of snapshots, maximize a first topic window of the plurality of topic windows in the second portion of the graphical user interface”. As a user selection of a first snapshot of the plurality of snapshots may not be received, then the ‘maximize’ step is not required. In order to avoid an overly broad interpretation of the claim, the examiner suggests amending the contingent limitation to be required. For example, reciting, (if properly supported), “receiving a user selection of a first snapshot of the plurality of snapshots; and in response to the user selection of the first snapshot of the plurality of snapshots, maximize…”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1) and further in view of Hatem et al. (US 2009/0125837 A1) and Laughlin (US 8949739 B2).

In regard to claim 1, Morris discloses a computing device comprising: a hardware processor; and a machine-readable storage medium storing instructions, the instructions executable by the hardware processor to (Fig. 1): 
generate a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links, wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC ) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
in response to a user selection of a first topic link in the tree menu, present a first topic window in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section).  
While Morris teaches present a first topic window in the second portion of the graphical user interface, they fail to show the in response to a user command to minimize the first topic window: minimize the first topic window; and present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command and causes a first content window to be minimized and present a snapshot window, where the snapshot window comprises a first snapshot of the first content window (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a first content window to be minimized (hidden from display) and a thumbnail window to be displayed that displays thumbnail representation of content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the present a first topic window in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command and causes a first content window to be minimized and present a snapshot window, where the snapshot window comprises a first snapshot of the first content window of Hatem, in order to obtain in response to a user command to minimize the first topic window: minimize the first topic window; and present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).  
While the combination of Morris and Hatem teach the snapshot window, they fail to show the in response to a total number of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot, as recited in the claims.  Laughlin teaches a snapshot window similar to that of Hatem.  In addition, Laughlin further teaches
when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited (Column 2 lines 19-25, Column 5 lines 16-18, Column 6 lines 18-22, Column 7 lines 65-Column 8 lines 3, and Column 8 lines 49-50). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Laughlin before him before the effective filing date of the claimed invention, to modify the snapshot window taught by the combination of Morris and Hatem to include the when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited of Laughlin, in order to obtain in response to a total number of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot.  It would have been advantageous for one to utilize such a combination as displaying snapshots according to a display size limitation, as suggested by Laughlin (Column 7 lines 66-Column 8 line 3).

	In regard to claim 2, Hatem further discloses wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is open in a second portion of the graphical user interface (Fig. 1, Paragraph 0018, and Paragraph 0019: plural thumbnails for plural open tab windows).  Accordingly, the combination further teaches wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is open in the second portion of the graphical user interface.

	In regard to claim 3, the combination of Morris and Hatem (and Laughlin) further discloses wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu (All cited portions and explanation of Morris and Hatem from the rejections of claims 1 and 2 are incorporated herein. As the each tabbed window is associated with a unique link in the tree menu of Morris, then each thumbnail representing each tabbed window in view of the combination of Morris and Hatem would result in each thumbnail being associated with a unique link from the menu).

	In regard to claim 6, Hatem further discloses in response to a user selection of the first snapshot, maximizing the corresponding window (Paragraph 0017 lines 9-11 and Paragraph 0019 lines 6-9: the tabbed window corresponding to a selected thumbnail is activated).  Accordingly, the combination further teaches wherein the instructions are executable by the hardware processor to: in response to a user selection of the first snapshot, maximize the first topic window in the second portion of the graphical user interface. 

	In regard to claim 9, Morris discloses a method for presenting topic windows, comprising: 
generating, using a processor, a graphical user interface including a first portion and a second portion, the first portion including a tree menu wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
receiving, using the processor, a plurality of user selections of topic links in the tree menu; responsive to the plurality of user selections of topic links, opening a plurality of topic windows in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section). 
While Morris teaches opening a plurality of topic windows in the second portion of the graphical user interface, they fail to show the receiving, using the processor, a user command; and responsive to the user command, presenting a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a plurality of snapshots representing the plurality of topic windows, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command to present a snapshot window, where the snapshot window comprises snapshots of a plurality of open windows (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a thumbnail window to be displayed that displays thumbnail representation of open content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the opening a plurality of topic windows in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command to present a snapshot window, where the snapshot window comprises snapshots of a plurality of open windows of Hatem, in order to obtain receiving, using the processor, a user command; and responsive to the user command, presenting a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a plurality of snapshots representing the plurality of topic windows.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).
While the combination of Morris and Hatem teach the snapshot window, they fail to show the responsive to the plurality of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot of the plurality of snapshots from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot, as recited in the claims.  Laughlin teaches a snapshot window similar to that of Hatem.  In addition, Laughlin further teaches
when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited (Column 2 lines 19-25, Column 5 lines 16-18, Column 6 lines 18-22, Column 7 lines 65-Column 8 lines 3, and Column 8 lines 49-50). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Laughlin before him before the effective filing date of the claimed invention, to modify the snapshot window taught by the combination of Morris and Hatem to include the when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited of Laughlin, in order to obtain responsive to the plurality of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot of the plurality of snapshots from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot.  It would have been advantageous for one to utilize such a combination as displaying snapshots according to a display size limitation, as suggested by Laughlin (Column 7 lines 66-Column 8 line 3).

In regard to claim 10, Hatem further discloses wherein the user command is a command to minimize one of the plurality of topic windows (Fig. 1 and Paragraph 0019 lines 1-3: the selection of tab navigation element 120B causes other tabbed windows to be hidden therefore can be considered a command to minimize one of a plurality of windows). Accordingly, the combination further teaches wherein the user command is a command to minimize one of the plurality of topic windows.

In regard to claim 14, Hatem further discloses in response to a user selection of a first snapshot of the plurality of snapshots, maximizing the corresponding window (Paragraph 0017 lines 9-11 and Paragraph 0019 lines 6-9: the tabbed window corresponding to a selected thumbnail is activated).  Accordingly, the combination further teaches in response to a user selection of a first snapshot of the plurality of snapshots, maximize a first topic window of the plurality of topic windows in the second portion of the graphical user interface. 

In regard to claim 15, Morris discloses an article comprising a non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to (Paragraphs 0172-0173): 
generate a graphical user interface including a first portion and a second portion, the first portion including a tree menu comprising a plurality of topic links wherein the tree menu presents a hierarchical view of related topics with at least one parent topic at a first level linked to at least one child topic at a lower level (Fig. 4, Paragraph 0044, and Paragraphs 0057-0059: user interface with a first section listing a menu of links and a second section for displaying the contents of the links. As illustrated the menu of links is hierarchical view (e.g. tree view) of related topics (tabs with media players, e.g. TabA, TabB, TabC) with at least one parent topic at first level (e.g. TabA) and at least one child topic at a lower level (e.g. Movie)); 
in response to a user selection of a first topic link in the tree menu, present a first topic window in the second portion of the graphical user interface (Paragraph 0060, Paragraph 0077, and Paragraph 0080: the links are selectable to display the contents in tabs displayed the second section). 
While Morris teaches present a first topic window in the second portion of the graphical user interface, they fail to show the in response to a user command, present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window, as recited in the claims.  Hatem teaches a tabbed interface similar to that of Morris.  In addition, Hatem further teaches 
providing a control that receives a user command to present a snapshot window, where the snapshot window comprises a first snapshot of a first content window (Fig. 1, Paragraph 0018, and Paragraph 0019: tab navigation element 120B is provided where selection causes a thumbnail window to be displayed that displays thumbnail representation of open content windows).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris and Hatem before him before the effective filing date of the claimed invention, to modify the present a first topic window in the second portion of the graphical user interface taught by Morris to include the providing a control that receives a user command to present a snapshot window, where the snapshot window comprises a first snapshot of a first content window of Hatem, in order to obtain in response to a user command, present a snapshot window in the second portion of the graphical user interface, the snapshot window comprising a first snapshot of the first topic window.  It would have been advantageous for one to utilize such a combination as the clutter of a multiplicity of tabs in the tab control can be managed in a single user interface, as suggested by Hatem (Paragraph 0017 lines 11-13).
While the combination of Morris and Hatem teach the snapshot window, they fail to show the in response to a total number of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot, as recited in the claims.  Laughlin teaches a snapshot window similar to that of Hatem.  In addition, Laughlin further teaches
when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited (Column 2 lines 19-25, Column 5 lines 16-18, Column 6 lines 18-22, Column 7 lines 65-Column 8 lines 3, and Column 8 lines 49-50). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, and Laughlin before him before the effective filing date of the claimed invention, to modify the snapshot window taught by the combination of Morris and Hatem to include the when a number of snapshots exceeds a predefined quantity for display, displaying the predefined quantity of snapshots based on most recently accessed or most frequently visited of Laughlin, in order to obtain in response to a total number of snapshots presented in the snapshot window exceeding a predetermined threshold, removing at least one snapshot from the snapshot window based on at least one of: a frequency of use for each snapshot and a time since last viewed for each snapshot.  It would have been advantageous for one to utilize such a combination as displaying snapshots according to a display size limitation, as suggested by Laughlin (Column 7 lines 66-Column 8 line 3).

In regard to claim 16, Hatem further discloses wherein the user command is a command to minimize a first content window (Fig. 1 and Paragraph 0019 lines 1-3: the selection of tab navigation element 120B causes other tabbed windows to be hidden therefore can be considered a command to minimize one of a plurality of windows). Accordingly, the combination further teaches wherein the user command is a command to minimize the first topic window.

In regard to claim 17, Hatem further discloses wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is minimized in a second portion of the graphical user interface (Fig. 1, Paragraph 0018, and Paragraph 0019: plural thumbnails for plural hidden tab windows).  Accordingly, the combination further teaches wherein the snapshot window comprises a plurality of snapshots of a plurality of topic windows, wherein each of the plurality of topic windows is minimized in the second portion of the graphical user interface.

5.	Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1), Hatem et al. (US 2009/0125837 A1), Laughlin (US 8949739 B2), and further in view of Sasaki (US 2007/0094611 A1).

In regard to claims 4 and 5, while Morris, Hatem, and Laughlin teach wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu, they fail to show the wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Sasaki before him before the effective filing date of the claimed invention, to modify the wherein each snapshot of the plurality of snapshots is associated with a unique topic link in the tree menu taught by Morris, Hatem, and Laughlin to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).  

In regard to claims 11 and 12, while Morris, Hatem, and Laughlin teach a plurality of snapshots and associated topic links, they fail to show the displaying a plurality of topic markers in the graphical user interface, wherein each of the plurality of topic markers is a graphic identifier that is displayed with a snapshot and its associated topic link and wherein each of the plurality of topic markers has a unique color, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Sasaki before him before the effective filing date of the claimed invention, to modify the plurality of snapshots and associated topic links taught by Morris, Hatem, and Laughlin to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain displaying a plurality of topic markers in the graphical user interface, wherein each of the plurality of topic markers is a graphic identifier that is displayed with a snapshot and its associated topic link and wherein each of the plurality of topic markers has a unique color.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).  

In regard to claims 18 and 19, the combination of Morris and Hatem (and Laughlin) further discloses wherein each snapshot is associated with a unique topic link in the tree menu (All cited portions and explanation of Morris and Hatem from the rejections of claims 1 and 2 are incorporated herein. As each tabbed window is associated with a unique link in the tree menu of Morris, then each thumbnail representing each tabbed window in view of the combination of Morris and Hatem would result in each thumbnail being associated with a unique link from the menu).
While Morris, Hatem, and Laughlin teach wherein each snapshot is associated with a unique topic link in the tree menu, they fail to show the wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector, as recited in the claims.  Sasaki teaches associated content similar to that of Morris and Hatem.  In addition, Sasaki further teaches 
utilizing a color and line connector to indicate an association between two displayed items (Paragraph 0102 lines 4-8). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Sasaki before him before the effective filing date of the claimed invention, to modify the wherein each snapshot is associated with a unique topic link in the tree menu taught by Morris and Hatem to include the utilizing a color and line connector to indicate an association between two displayed items of Sasaki, in order to obtain wherein each snapshot and its associated topic link are indicated by a unique color and wherein each snapshot and its associated topic link are indicated by a line connector.  It would have been advantageous for one to utilize such a combination as clearly showing the correspondence between displayed information items, as suggested by Sasaki (Paragraph 0016).

6.	Claims 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0253940 A1), Hatem et al. (US 2009/0125837 A1), Laughlin (US 8949739 B2), and further in view of Lin (US 2013/0198692 A1).

In regard to claims 7 and 8, while Morris teaches the second portion of the graphical user interface and the first topic window, they fail to show the in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a title of the first topic window and wherein the list window comprises a plurality of text boxes, wherein each of the plurality of text boxes includes a unique title of a topic window that is open in the second portion of the graphical user interface, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a title of the first topic window and wherein the list window comprises a plurality of text boxes, wherein each of the plurality of text boxes includes a unique title of a topic window that is open in the second portion of the graphical user interface.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

In regard to claim 13, while Morris teaches the second portion of the graphical user interface and the plurality of topic windows, they fail to show the receiving a user selection of a view selector in the second portion of the graphical user interface, responsive to the user selection, presenting a list window in the second portion of the graphical user interface, the list window comprising a plurality of text boxes including titles of the plurality of topic windows, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface and the plurality of topic windows taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain receiving a user selection of a view selector in the second portion of the graphical user interface, responsive to the user selection, presenting a list window in the second portion of the graphical user interface, the list window comprising a plurality of text boxes including titles of the plurality of topic windows.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

In regard to claim 20, while Morris teaches the second portion of the graphical user interface and the first topic window, they fail to show the in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a full title of the first topic window, as recited in the claims.  Lin teaches windows similar to that of Morris.  In addition, Lin further teaches 
providing a selectable option to separately list all open content (Fig. 7A and Paragraph 0045 lines 15-21)
It would have been obvious to one of ordinary skill in the art, having the teachings of Morris, Hatem, Laughlin, and Lin before him before the effective filing date of the claimed invention, to modify the second portion of the graphical user interface taught by Morris to include the providing a selectable option to separately list all open content of Lin, in order to obtain in response to a user selection of a view selector in the second portion of the graphical user interface, present a list window in the second portion of the graphical user interface, the list window comprising a first text box including a full title of the first topic window.  It would have been advantageous for one to utilize such a combination as improved techniques for aiding users in managing presentation of open documents would have been obtained, as suggested by Lin (Paragraph 0013).

Response to Arguments
7.	Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the claim amendments and new grounds of rejection. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173